Dissenting Opinion by
Judge Palladino:
I respectfully dissent.
When, as here, an appeal is taken from an adjudication of a local agency, and a full and complete record of the agency’s proceedings was made, the Court of Common Pleas and this Court are required to affirm the agency’s adjudication unless constitutional rights have been violated, an error of law has been committed, procedural rules have been violated or findings of fact are not supported by substantial evidence. 2 Pa. C. S. §754(b). In the case at bar none of the conditions allowing reversal have been met. We must, therefore, reverse the trial court and affirm the adjudication of the Commission.
The initial burden of proving that Dillon had committed conduct unbecoming an officer lay with the Philadelphia Police Department. See Doerr v. Commonwealth, Liquor Control Board, 88 Pa. Commonwealth Ct. 610, 491 A.2d 299 (1985). As the majority notes, conduct unbecoming an officer is “any conduct which adversely affects the morale or efficiency *235of the bureau to which he is assigned.” It is also “any conduct which has a tendency to destroy public respect for municipal employees and confidence in the operation of mimicipal services.” The undisputed evidence clearly establishes that Dillon’s conduct was conduct unbecoming an officer: while he was off-duty, Officer Dillon fired shots at a passing motorist and he also shot and seriously .wounded another individual; Officer Dillon’s actions, therefore, indicate more than ail inability on his part to fulfill his official duties. Rather, they are so contrary to a police officer’s duty’ to ensure the public’s safety that the Commission could reasonably find that Officer Dillon’s conduct adversely affected both the morale of the police department and the public’s confidence in the abilities and. qualifications of the department’s officers.
The burd'en of proof then shifts to Dillon to establish justification for his acts. The majority holds that “the facts must at least show that the officer’s conduct was voluntary.” The majority relies, however, upon a stipulated fact showing only that Dillon was not able to distinguish between right and wrong. The majority would have us believe that Dillon’s inability to distinguish right from wrong is the equivalent of a lack of volition and, therefore, this inability justifies his conduct.
While I am willing to grant that a truly involuntary act may justify conduct which would otherwise be conduct unbecoming an officer, I am unable to agree that an inability to distinguish right from wrong renders an act involuntary. I would, therefore, conclude that Dillon did not meet his burden of proof.
Because the grounds for finding conduct unbecoming an officer have been established, I would affirm the adjudication of the Commission. Consequently, the decision of the trial court, reversing the Commission’s determination, should itself be reversed.